DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
This communication is in response to the communication filed 11/22/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Claim limitations “display module”, “software module”, “input/output module”, “processing module”, “question-answering module”, and “disease ontology module” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “module” coupled with functional language “display”, “input/output”, “question-answering”, and “analyzed by” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: The “software module” includes a neuronal network which is trained by reinforcement learning techniques to minimize on average the remaining number of questions to lead to the diagnosis (p. 12). There is no disclosure of the “display module”, “input/output module”, “processing module”, “question-answering module”, and “disease ontology module”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, and 9 recite the limitations “the diagnostic clues”, “the relevance”, and “the probability”. There is insufficient antecedent basis for the limitations in the claims. 
Claims 2 and 7 recite the limitation “the remaining number of questions”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “said neural network”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim will be interpreted as reciting “said neuronal network”. 
The dependent claims are further recited for being dependent on indefinite claims. 
Claim limitations “display module”, “input/output module”, “processing module”, “question-answering module”, and “disease ontology module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is interpreted as not being directed to the four statutory categories, and even if interpreted as being in a statutory category, is directed to an abstract idea without significantly more.
Claims 1-8 and 10 recite a computer readable medium. The claims are interpreted to recite a signal, because the computer readable medium is not specified as being of a non-transitory state. See MPEP 2106.03.
Claims 1, 6, and 9 claims recite systems and methods for decision support for medical diagnosis. Specifically, the claims recite, generating an ordered list of diagnostic clues, receiving information on presence or absence of one or more diagnosis clues, and processing received information to update said ordered list and provide an indication of the probability of each possible diagnosis, which is grouped within the “mental processes” grouping of abstract ideas. The claims are interpreted as a mental process, because the claims involve a series of steps for collecting and analyzing information to output a result of the collection and analysis. See MPEP 2106.04. One skilled in the art, such as a doctor, may perform the steps of the claims to diagnosis a patient and determine probability of each possible diagnosis based on analyzing the diagnostic and diagnosis clues. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use a decision-support system comprising a display module and software modules embodied on a computer readable medium, and computer processor, where software modules comprise input/output module, processing module, and question-answering module. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the modules on the computer readable medium perform the steps or functions of receiving, processing, and displaying information, and are interpreted as any combination of hardware or software capable of performing such functions, because they are not specifically defined as to what they may be. The computer processor may be any computer processor that performs the functions of receiving and processing information (specification p. 4-5).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves collecting, analyzing, and outputting data. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to indicate a probability of a possible diagnosis instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional computer elements perform the functions of receiving and sending diagnostic and diagnosis clue information and performing repetitive calculations to determine the probability of each possible diagnosis.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of collecting, analyzing, and outputting data amount to no more than using computer devices to automate or implement the abstract idea of decision support for medical diagnosis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Moreover, the additional elements may be interpreted as extra solution activity, because they are used in a trivial manner and may not be required to perform the underlying method. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claims 2-3, 5, and 7-8 additionally recite a software module, neuronal network, neural network, and disease ontology module. As stated above, the modules are interpreted as any combination of hardware or software capable of performing receiving, processing, and displaying functions. The neuronal and neural network are part of the module and may be trained by reinforcement learning techniques (p. 5, 12). The other dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The reinforcement learning techniques are interpreted as well understood activity because reinforcement learning algorithms have been used by many people across various technology for over 20 years as searched in Google Scholar, with the search attached. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of decision support for medical diagnosis by receiving, processing, and displaying information. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loscutoff et al. US2020/0098476 in view of Al Hasan et al. US2020/0043610.
As per claim 1, Loscutoff teaches 
a real-time diagnosis aid method comprising: providing a decision-support system for autonomous medical diagnosis to a user of a medical system, said system comprising a display module and software modules embodied on a computer readable medium, (Loscutoff par. 21, 24-30 teaches real-time generation and transmittal of updated questions for diagnosing patients using devices, processors, GUI, tangible medium, and other computing resources, which are may be interpreted as display and software modules and computer readable medium)
said software modules comprising an input/output module, a processing module and a question-answering module; (Loscutoff fig. 2 and associated paragraphs, par. 24-25 teaches prediction analytics component, interface, question engine, feedback engine, questions, and responses, which are interpreted as the recited modules)
generating on said display module an ordered list of diagnostic clues to look at by said user according to the diagnostic clues already filled in as absent or present, said ordered list being based on the relevance of looking at respective diagnostic clues to quickly lead to a diagnosis by said user; (Loscutoff fig. 6-8 and associated paragraphs, par. 15, 34, 64 teaches displaying questions and updated related questions based on previous response analysis, receiving answers of presence or absence of symptoms or conditions, for example, blood sugar, anxiety, heart disease, skin infection, PTSD and generating updated questions, here the ordered list of diagnostic clues may be questions on symptoms or conditions a patient may be experiencing and previous diagnoses that are part of the user profile and already filled in)
receiving from said user, information on presence or absence of one or more diagnosis clues listed in said ordered list; and (Loscutoff fig. 6-8 and associated paragraphs, par. 34, 64 teaches receiving answers of presence or absence of symptoms or conditions, for example, blood sugar, anxiety, heart disease, skin infection, and PTSD, here the information on presence or absence of the clues may be in the form of answers to questions)
provide on said display module an indication of the probability of each possible diagnosis (Loscutoff par. 20, 71 teaches displaying content and one or more suspected diagnoses may be determined after a threshold amount of questions are posed, after a threshold amount of responses are received, after a confidence or probability level of the one or more suspected diagnoses exceeds a threshold, and/or any combination thereof).
Loscutoff does not specifically teach the following limitations met by Al Hasan, processing said received information so as to update said ordered list (Al Hassan par. 53, 84 teaches updating and optimizing the concept list)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Loscutoff to updated the ordered list as taught by Al Hasan with the motivation to adapt the initial concepts and optimize them for use in drawing the conclusion, and then using the optimized concepts for drawing conclusions (Al Hasan par. 53).
As per claim 2, Loscutoff and Al Hasan teach all the limitations of claim 1 and further teach wherein a software module generates said ordered list comprises parameters which have been set by a neuronal network trained by reinforcement learning techniques to minimize on average the remaining number of questions to lead to said diagnosis (Loscutoff par. 21, 35 teaches machine learning techniques, including neural networks and reinforcement learning, may be employed to generate and modify questions, here the iterative refinement of using the responses to update suspected diagnoses of patients is an efficient use of computing resources, which is interpreted as minimizing questions to lead to diagnosis, this limitation is interpreted as intended use, and is given little patentable weight).
As per claim 3, Loscutoff and Al Hasan teach all the limitations of claim 2 and further teach wherein said neural network has a depth of at least four layers (Al Hasan par. 101 teaches four layers as one or more hidden layers and multiple diverse layers including linear, transfer function/activation layers, fully connected layers, etc.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Loscutoff to use a neural network with at least four layers as taught by Al Hasan with the motivation to maximize future reward values (Al Hasan par. 16). Moreover, one skilled in the art would have recognized the combination to yield predictable results, because the neural network frame work includes an input layer, multiple hidden layers, and an output layer. 
As per claim 4, Loscutoff and Al Hasan teach all the limitations of claim 1 and further teach receiving from said user entry on other diagnosis clues related to said listed diagnosis clues by an ontology (Loscutoff par. 16 teaches machine learning techniques may correlate symptoms and/or a medical history of this particular user, which was initially suspected of having diabetes, when determining suspected diagnoses of future patients having a similar medical history as the particular user).
As per claim 5, Loscutoff and Al Hasan teach all the limitations of claim 4 and further teach wherein another diagnosis entry is then analyzed by a disease ontology module to process said received other diagnosis clues presence or absence, so as to relate them to said diagnosis clues listed in said ordered list (Loscutoff par. 19, 28, 67 teaches the remote computing resources may generate updated questions targeted to a suspected diagnosis and the responses may be used to identify one or more suspected diagnoses and a probability of each, here an example of a diagnosis of diabetes and epilepsy with associated questions and conditions is presented).
As per claim 6, Loscutoff and Al Hasan teach a decision-support system for medical diagnosis to a user of a medical system, comprising: a display module and software modules embodied on a computer readable medium, said software modules comprising an input/output module, a processing module and a question-answering module; a computer processor configured to generate on said display module an ordered list of diagnostic clues to look at by said user according to the diagnostic clues already filled in as absent or present, said ordered list being based on the relevance of looking at respective diagnostic clues to quickly lead to a diagnosis by said user; said computer processor being configured to receive from said user information on presence or absence of one or more diagnosis clues listed in said ordered list; and said computer processor being configured to process said received information so as to update said ordered list and provide on said display module an indication of the probability of each possible diagnosis (see claim 1 rejection).
As per claim 7, Loscutoff and Al Hasan teach all the limitations of claim 6 and further teach a neural network setting parameters within said ordered list, said neural network being trained by reinforcement learning techniques to minimize on average the remaining number of questions to lead to said diagnosis (Loscutoff par. 21, 35 teaches machine learning techniques, including neural networks and reinforcement learning, may be employed to generate and modify questions, here the iterative refinement of using the responses to update suspected diagnoses of patients is an efficient use of computing resources, which is interpreted as minimizing questions to lead to diagnosis, this limitation is interpreted as intended use, and is given little patentable weight).
As per claim 8, Loscutoff and Al Hasan teach all the limitations of claim 6 and further teach a disease ontology module analyzing free information entry received from said user, so as to process said free information to update said ordered list and provide on said display module an indication of said probability of each possible diagnosis (Loscutoff par. 19, 28, 67 teaches the remote computing resources may generate updated questions targeted to a suspected diagnosis and the responses may be used to identify one or more suspected diagnoses and a probability of each, here an example of a diagnosis of diabetes and epilepsy with associated questions and conditions is presented).
As per claim 9, Loscutoff and Al Hasan teach a computer program product, stored on a non-volatile computer-readable data- storage medium, comprising computer-executable instructions comprising: providing a decision-support system for autonomous medical diagnosis to a user of a medical system, said system comprising a display module and software modules embodied on a computer readable medium, said software modules comprising an input/output module, a processing module and a question-answering module; generating on said display module an ordered list of diagnostic clues to look at by said user according to the diagnostic clues already filled in as absent or present, said ordered list being based on the relevance of looking at respective diagnostic clues to lead to a diagnosis by said user; receiving from said user, information on presence or absence of one or more diagnosis clues listed in said ordered list; and processing said received information so as to update said ordered list and provide on said display module an indication of the probability of each possible diagnosis (see claim 1 rejection).
As per claim 10, Loscutoff and Al Hasan teach all the limitations of claim 1 and further teach an implementation of a real-time diagnosis aid method according to Claim 1, for prenatal diagnosis by ultrasound (Loscutoff par. 1 teaches that the invention is directed to improvement in technology for health related issues and medical examinations, which are interpreted to include prenatal diagnosis and ultrasound, this claim recited intended use language, which is given little patentable weight).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686